CALCULATION OF REGISTRATION FEE Title of each class of securities offered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee(1) Debt securities 8.375% Global Notes due 2021 U.S.$5,000,000,000.00 99.002% U.S.$4,950,100,000.00 U.S.$498,475.07 8.750% Global Notes due 2026 U.S.$1,750,000,000.00 98.374% U.S.$1,721,545,000.00 U.S.$173,359.58 Guaranties ‒(2) (1) The registration fee is calculated in accordance with Rule 457(r) of the Securities Act of 1933. (2) Pursuant to Rule 457(n) under the Securities Act of 1933, no separate fee is payable with respect to the guaranties. Filed pursuant to Rule 424(b)(2)
